SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

789
KA 10-00660
PRESENT: SCUDDER, P.J., SMITH, CARNI, SCONIERS, AND GREEN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                    V                              MEMORANDUM AND ORDER

JAMES WISSERT, DEFENDANT-APPELLANT.


JAMES L. DOWSEY, III, WEST VALLEY, FOR DEFENDANT-APPELLANT.

LORI PETTIT RIEMAN, DISTRICT ATTORNEY, LITTLE VALLEY (KELLY M. BALCOM
OF COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Cattaraugus County Court (Larry M.
Himelein, J.), rendered February 1, 2010. The judgment convicted
defendant, upon his plea of guilty, of driving while intoxicated, a
class E felony.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him
upon his plea of guilty of felony driving while intoxicated (Vehicle
and Traffic Law § 1192 [2]; § 1193 [1] [c] [former (i)]). Contrary to
defendant’s contentions, he “validly waived [his] right to be
prosecuted by indictment and consented to be prosecuted by superior
court information” (People v Schultz, 258 AD2d 879, 879, lv denied 93
NY2d 929; see Matter of Peterson v Becker, 72 AD3d 1250, 1252, lv
dismissed 15 NY3d 816), and the written instrument signed by defendant
and the District Attorney satisfies the requirements of CPL 195.20
(see generally People v Sterling, 27 AD3d 950, lv denied 6 NY3d 898).
Also contrary to defendant’s contention, the record establishes that
the conditions of interim probation and the consequences of violating
those conditions were adequately explained to him (see People v
Holmes, 67 AD3d 1069, 1070-1071). Defendant failed to preserve for
our review his further contention that County Court erred in failing
to conduct a hearing to determine whether he violated the conditions
of his interim probation (see People v Saucier, 69 AD3d 1125; People v
Dissottle, 68 AD3d 1542, 1544, lv denied 14 NY3d 799). In any event,
we conclude that the court’s inquiry into the matter “was ‘of
sufficient depth’ to enable the court to determine that defendant
failed to comply with the terms and conditions of his interim
probation” (People v Rollins, 50 AD3d 1535, 1536, lv denied 10 NY3d
939). By failing to move to withdraw the plea or to vacate the
judgment of conviction, defendant failed to preserve for our review
his contention that his plea was not knowingly, voluntarily and
                                 -2-                           789
                                                         KA 10-00660

intelligently entered (see People v Mackey, 79 AD3d 1680), and this
case does not fall within the narrow exception to the preservation
requirement (see People v Lopez, 71 NY2d 662, 665). Finally, to the
extent that defendant’s contention that he was denied effective
assistance of counsel survives his guilty plea (see People v Bethune,
21 AD3d 1316, lv denied 6 NY3d 752), that contention lacks merit (see
generally People v Ford, 86 NY2d 397, 404).




Entered:   June 10, 2011                       Patricia L. Morgan
                                               Clerk of the Court